Title: From Louisa Catherine Johnson Adams to John Adams, 25 October 1822
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					My Dear John
					Washington 25 Octbr 1822
				
				Your last is written under such disagreeable circumstances it partook a good deal of your general discomfort in its tone and expression. I have therefore delayed my answer until your difficulties shall be smoothed and your usual equanimity returned when I know my Letter will be welcome and you will not misconstrue the affectionate anxiety of Parents who have perhaps an exaggerated idea of the merits of their children and portion their anxiety to this (no doubt) erroneous standard—As to your love affairs I can only say that I think the young Lady formerly mentioned deserves the approbation of your friends and that if you were a few years older such a connection would be very gratifying both to your father and myself—And we are certain that you can never form an attachment which could either degrade yourself or your family knowing as you do that you cannot aspire beyond yourself in this Country—Time flies most rapidly and I scarcely believe that a month has nearly elapsed since your term began I look forward to December with great impatience and hope if we do not have a quiet winter we may have one partially gay—Miss Hopkinson is to come and pass a part of the season with us and as she is not a beauty that is likely to set all the inflamable elements in motion we may go on very well—You must however take care of your Cousin whose propensity to mischief encreases with her growth—She is a fine showy woman in her person with a fashionable air in every other respect exactly as she used to used to be—I shall send your book by the first favorable private opportunity in the mean time believe me as ever your affectionate Mother
				
					L C Adams.
				
				
					P.S. Do not misunderstand your fathers intention or you injure both yourself and him—Charles makes a mistery of his Letters to teaze you I suppose and by way of assuming consequence—quite a Sophomore trick—
				
			